Citation Nr: 0512849	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-20 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran timely appealed a November 2001 regional 
office decision denying an effective date earlier than 
January 21, 1977, for the grant of service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

H. B., Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to July 
1950.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board advanced this case on the docket.  See 38 U.S.C. 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).  

In April 2004, the Board determined the veteran did not 
timely appeal the RO's November 2001 decision, which had 
denied an effective date earlier than January 21, 1977 for 
the grant of service connection for paranoid schizophrenia.  
So the Board dismissed his appeal.  He then appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In December 2004, the Court vacated the 
Board's decision and remanded the case to the Board for 
further development and readjudication in compliance with a 
Joint Motion (Motion).

Since compliance with the Motion requires further development 
of this case, it is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Records show a February 1954 RO rating decision denied 
service connection for a schizophrenic reaction, but after a 
favorable VA medical opinion in August 1977, a September 1977 
rating action granted service connection for paranoid 
schizophrenia and assigned a 100 percent disability 
evaluation effective from January 21, 1977.


The veteran appealed the effective date for the grant of 
service connection by filing a timely notice of disagreement 
(NOD) in March 1978, and after receiving a statement of the 
case (SOC) in May 1978, he perfected the appeal to the Board 
by filing a timely substantive appeal (VA Form 9) in June 
1978.  But after testifying before the Board in Washington, 
D.C., in January 1979, he withdrew his appeal by letter dated 
in July 1979 and received in August 1979.  Again, by letter 
dated and received in August 1979, he indicated he was 
withdrawing the appeal.  And by letter in August 1979, the 
Board acknowledged his request to withdraw his appeal and 
notified the RO that the case had been removed from the 
appellate docket.

The veteran more recently was notified in a letter dated 
November 20, 2001, of an RO rating decision that same day 
again denying his claim for an effective date earlier than 
January 21, 1977, for service connection for paranoid 
schizophrenia.

Several letters were received from the veteran on December 
19, 2001, in which he stated that he did not intend to appeal 
the November 2001 rating decision.  But he still initiated an 
appeal by filing an NOD that was received on May 6, 2002, 
and by letter dated June 6, 2002, the RO acknowledged receipt 
of his NOD.  Then, the RO issued an SOC on November 19, 2002 
(only one day short of being one year after notification of 
the November 20, 2001, rating action being appealed).

Accordingly, the veteran had until January 18, 2003, the 60th 
day after the issuance of the SOC, to perfect the appeal to 
the Board by filing a Substantive Appeal (e.g., a VA Form 9 
or equivalent statement).  And since January 18, 2003, was a 
Saturday, he actually had until the following Monday, January 
20, 2003, to perfect the appeal.  38 C.F.R. §§ 20.305, 20.306 
(2004).

In a June 24, 2003, RO letter the veteran was informed that 
he had had one-year from the date of the November 20, 2001, 
RO letter notifying him of the denial of an earlier effective 
date for service-connection for paranoid schizophrenia, or 60 
days from the date of the SOC, to perfect his appeal.  He was 
informed that the SOC was mailed on November 19, 2002, and 
his correspondence "in lieu of VA Form 9" was received on 
March 10, 2003, more than one-year after the notification 
letter and more than 60 days after the mailing of the SOC.  
Thus, the appeal was not perfected in a timely manner and no 
appeal was pending.

Additional documents and correspondence were received from 
the veteran in July and August 2003.  These included a 
photocopy of a VA Form 9 bearing a date of December 2, 2002.

After the additional correspondence was received from the 
veteran, he was again informed by RO letter of September 12, 
2003, that his appeal was not timely filed and that the 
appeal period had expired.  However, he could reopen his 
claim.  

On file is a letter dated January 3, 2003, from the veteran's 
representative to the Philadelphia RO stating that the letter 
was "[i]n response to the [SOC] dated November 19, 2002" 
and that the veteran had submitted to the representative's 
office an "attached VA Form 9" with respect to the appeal 
for an earlier effective date for service connection for 
paranoid schizophrenia.  However, there is no attachment to 
that letter.  This document bears no date stamp as to when it 
was received, but it was first associated with the veteran's 
claims file after August 2003.

As pointed out in the Motion granted by the Court, however, 
the Board's April 2004 decision regarding the timeliness of 
the veteran's appeal did not provide an explanation for the 
conclusion that the January 2003 letter from his 
representative was not associated with the claims file until 
after August 2003, as the document was not date stamped with 
the date of receipt.  Further adding to the confusion, both 
the PARDS (Partner Assisted Rating and Development Systems) 
document signed by the veteran's representative and VACOLS 
(Veterans Appeals Control and Locator System) show the 
Philadelphia RO received the veteran's VA Form 9 on December 
31, 2002.  Therefore, the veteran's representative at that 
time, the local affiliate of the Disabled American Veterans 
(DAV) service organization, must be contacted in order to 
determine if they can substantiate the date on which his 
substantive appeal was submitted to VA.



Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  After securing any necessary 
authorization, contact the local 
affiliate of the DAV in Philadelphia 
in order to obtain a written statement as 
to when the veteran's substantive appeal 
(VA Form 9) was submitted to VA.  Please 
request that any and all evidence 
substantiating the date of submission be 
provided to VA.

2.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him 
another SSOC and give him time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	K. W. A.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



